                Case 2:20-cv-01113-TSZ Document 28 Filed 08/16/21 Page 1 of 1




 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5
        BRENT FREI,
 6
                            Plaintiff,
 7                                                     C20-1113 TSZ
           v.
 8                                                     ORDER
        FEDERAL INSURANCE
 9      COMPANY,

                            Defendant.
10

11         Counsel having advised the Court that this matter has been resolved, see Joint

12 Notice of Settlement (docket no. 27), and it appearing that no issue remains for the

13 Court’s determination,

14         NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with

15 prejudice and without costs.

16         In the event settlement is not perfected, either party may move to reopen and trial

17 will be scheduled, provided such motion is filed within 60 days of the date of this Order.

18         The Clerk is directed to send a copy of this Order to all counsel of record.

19         IT IS SO ORDERED.

20         Dated this 16th day of August, 2021.

21

22                                                   A
                                                     Thomas S. Zilly
23                                                   United States District Judge
     ORDER - 1
